DETAILED ACTION

Response to Primary Amendment
The Applicant’s Preliminary Amendment, filed 03/18/2020, was received and entered. As the results, the original claims 1-19 were cancelled. New claims 20-38 were added wherein claims 1, 29 and 38 are independent claims. Therefore, claims 20-38 are pending in this application at this time.

Allowable Subject Matter
Claims 20-38 are allowed.

The following is an examiner’s statement of reasons for allowance:
 	There are references which teach systems and methods of estimating a digital subscriber line (DSL) system and determining a typical topology of DSL plant or DSL deployment scenario. In the topology of DSL plant, a number of modems are operating and/or available, as part of each subscriber loop which takes the form of a drop wire and exists a bundle at a drop segment which is last miles to subscribers’ sides. The subscriber loop or drop wire is often unaffected by crosstalk due to its being far from other pairs or modems for most of the drop, but transmission can also be more significantly impaired by electromagnetic interference because the drop wire are unshielded. Additional substantial crosstalk can occur between lines in a cable in the drop segment. These teachings of the topology of DSL plant or DSL deployment 
	As well known to those skilled in the art related to a technique of time domain reflectometry (TDR) to measure approximate length of a trunk cable or local loops in order to detect bridged taps, splices, etc. connected on the trunk cable or local loops. These measurements collected from the technique are also used to determine the evaluation of DSL systems and configuration, which can be found in Harris et al. (US 2017/0034507), Peng (US 2005/0286620), and Trans (US 2005/0186933).
	Finally, Nielsen et al. (US 10,084,538), Moll et al. (US 10,448,130) and Mezer (US 2005/0111559), each of them teaches the system and method of providing DSL services to subscribers based on a determined topology of network and using the TDR method to measure characteristics and detect problems in a cable modem system prior to provide DSL services to subscriber lines. 
	However, none of the above references, singly or in combination, clearly teach or fairly suggest a combination of the features, as well as, logical steps of a method, particular bold and underlined portions, as recited in and connected to each of the independent claims 20, 29 and 38, which are repeatedly stated as followings:
	20.   A method, comprising: 
determining, by a device, a length of a trunk cable according to a first time domain characteristic of an echo channel of a cable modem termination system (CMTS); 

determining, by the device, a connection relationship between each of the plurality of CMs and the trunk cable according to a signal to interference plus noise ratio (SINR) between two CMs of the plurality of CMs; and 
determining, by the device, a topology of a network according to the length of the trunk cable, the length of the drop cable, and the connection relationship between each of the plurality of CMs and the trunk cable.
	29.   An apparatus comprising: 
a processor; and 
a memory, the memory stores storing a plurality of processor-executable instructions that, when executed by the processor, cause the processor to perform operations comprising:  
determining a length of a trunk cable according to a first time domain characteristic of an echo channel of a cable modem termination system (CMTS); 
determining according to a respective second time domain characteristic of a respective echo channel of each of a plurality of cable modems (CMs), a length of a drop cable connected to the trunk cable; 
determining a connection relationship between each of the plurality of CMs and the trunk cable according to a signal to interference plus noise ratio (SINR) between two CMs of the plurality of CMs; and 
determining a topology of a network according to the length of the trunk cable, the length of the drop cable, and the connection relationship between each of the plurality of CMs and the trunk cable.

38.    A network, comprising: 
a plurality of splitters/taps; 
a cable modem termination system (CMTS); 
a plurality of CMs; and 
an apparatus comprising a processor and a memory, the memory stores storing a plurality of processor-executable instructions that, when executed by the processor, cause the processor to perform operations comprising:
determining a length of a trunk cable according to a first time domain characteristic of an echo channel of a cable modem termination system (CMTS); 
determining according to a respective second time domain characteristic of a respective echo channel of each of a plurality of cable modems (CMs), a length of a drop cable connected to the trunk cable; 
determining a connection relationship between each of the plurality of CMs and the trunk cable according to a signal to interference plus noise ratio (SINR) between two CMs of the plurality of CMs; and 
determining a topology of a network according to the length of the trunk cable, the length of the drop cable, and the connection relationship between each of the plurality of CMs and the trunk cable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300



/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: March 2021